United States Court of Appeals
                        For the First Circuit
No. 01-2553

                         LINDA RUTHARDT,
     in her official capacity as COMMISSIONER OF INSURANCE
 OF THE COMMONWEALTH OF MASSACHUSETTS and PERMANENT RECEIVER OF
    AMERICAN MUTUAL LIABILITY INSURANCE COMPANY and AMERICAN
               MUTUAL INSURANCE COMPANY OF BOSTON,
                            Plaintiff,

                                  v.

              UNITED STATES OF AMERICA and JOHN ASHCROFT,
                       in his official capacity as
                 ATTORNEY GENERAL OF THE UNITED STATES,
                          Defendants, Appellees.
                                ___________

         ALABAMA INSURANCE GUARANTY ASSOCIATION, ET AL.,
                       Movants, Appellants.
                       ____________________

No. 01-2587
No. 01-2668

                         LINDA RUTHARDT,
     in her official capacity as COMMISSIONER OF INSURANCE
 OF THE COMMONWEALTH OF MASSACHUSETTS and PERMANENT RECEIVER OF
    AMERICAN MUTUAL LIABILITY INSURANCE COMPANY and AMERICAN
               MUTUAL INSURANCE COMPANY OF BOSTON,
              Plaintiff, Appellant/Cross-Appellee,

                                  v.

              UNITED STATES OF AMERICA and JOHN ASHCROFT,
                       in his official capacity as
                 ATTORNEY GENERAL OF THE UNITED STATES,
                Defendants, Appellees/Cross-Appellants.
                               ___________

         ALABAMA INSURANCE GUARANTY ASSOCIATION, ET AL.,
                             Movants.
                       ____________________


                             Page 1 of   2
                          ERRATA SHEET

     The opinion of this Court, issued on September 18, 2002,

should be amended as follows.

     On page 16, line 3, replace "The time bar." with "The Time

Bar.".

     On page 22, line 7 of 1st full paragraph, replace "going

forward" with "going-forward".




                          Page 2 of   2